                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                                   NO. 4:06-CR-28-FL-1




  UNITED STATES OF AMERICA

      v.                                                    ORDER TO SEAL

  LATROY KRISHAWAN DUGGER



       On motion of the Defendant, Latroy Krishawan Dugger, and for good cause shown, it is

hereby ORDERED that [DE# 83] be sealed until further notice by this Court.

       SO ORDERED.

             2nd day of ____________,
       This _____          May        2019.




                                   _____________________________________________
                                   LOUISE W. FLANAGAN
                                   United States District Judge
